             Case 1:18-cv-09417-ER Document 39 Filed 12/10/20 Page 1 of 2


                               LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                             420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                      T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                                   December 10, 2020
Via Electronic Filing & Email
The Honorable Judge Edgardo Ramos
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                  Re:       Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                            Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli Grocery) and
Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-referenced action.

         Pursuant to Rule 1(E) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a request to extend the fact discovery completion deadline & non-expert deposition completion deadline
from January 18, 2021, to through and including, March 4, 2021.

        This is the fifth request of its nature. This request is made on consent of Plaintiff. If granted, this
request would affect the case management conference currently scheduled for January 18, 2021 at 11:30
a.m. Thus, this application also requests an adjournment of the January 18, 2021 case management
conference to a date and time set by the Court after March 4, 2021.

         There are extenuating circumstances surrounding this request. Specifically,


                                                                                         .1 Thus, an extension
of the discovery completion deadline is necessary in order for Defendants’ counsel to continue to
meaningfully defend this action, and satisfy its other, conflicting obligations before this Honorable Court.

        Thus, Defendants respectfully request that: (i) the fact discovery completion deadline & non-expert
deposition completion deadline be extended from January 18, 2021, to through and including, March 4,
2021; and (ii) the January 18, 2021 case management conference be adjourned to a date and time set by the
Court after March 4, 2021.

         Thank you, in advance, for your time and attention.

                                                                     Respectfully submitted,

                                                                     LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                                     By: /s/ Jason Mizrahi


1
 In light of the sensitive nature of this request, a redacted version of this letter is being filed on ECF. Simultaneously
with the filing of this letter, an unredacted copy of this letter has been emailed to all counsel of record, and to
Chambers.

                                                            1
  Case 1:18-cv-09417-ER Document 39 Filed 12/10/20 Page 2 of 2



                                        Jason Mizrahi
                                        420 Lexington Avenue, Suite 2525
                                        New York, NY 10170
                                        Tel. No.: (212) 792-0048
                                        Email: Jason@levinepstein.com
                                        Attorneys for Defendants

VIA ECF: All Counsel




                               2
